Citation Nr: 0826904	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-33 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to June 1970, 
and from February 1972 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a noncompensable 
rating for defective hearing.

The veteran testified before a Veterans Law Judge at a video 
conference hearing held at the RO in May 2007; a copy of the 
hearing transcript is in the record.

In October 2007, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.


FINDING OF FACT

On June 30, 2008, after the RO granted the veteran's claim 
for entitlement to a compensable rating for defective 
hearing, and assigned a rating of 50 percent, effective 
January 4, 2008, the Board received notification from the 
appellant that he was satisfied with the decision regarding 
his appeal and wished to withdraw his appeal.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal filed by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal arises from a March 2005 rating decision 
to which the veteran filed a notice of disagreement (NOD) 
with the noncompensable disability rating assigned for his 
defective hearing.  In September 2005, the veteran submitted 
a VA Form 9, Substantive Appeal, indicating he was appealing 
only the issue of an increased rating for defective hearing.  
In a January 2008 rating decision, the RO increased the 
veteran's disability rating for his defective hearing to 50 
percent.

In a statement signed by the veteran and received by the 
Board on June 30, 2008, the appellant indicated that he was 
satisfied with the decision regarding his appeal and wished 
to withdraw his appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20. 204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to a compensable rating for 
defective hearing is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


